EXHIBIT 10.1

 

ESCROW AGREEMENT

 

This ESCROW AGREEMENT dated                         , 2008 (this “Escrow
Agreement”), is by and among Certified Diabetic Services, Inc., a Delaware
corporation with a mailing address of 3030 Horseshoe Drive South, Suite 200,
Naples, Florida 34104 (“CDIP”); Andover Medical, Inc., a Delaware corporation
with a mailing address of 510 Turnpike Street, Suite 204, N. Andover,
Massachusetts 01845 (“Andover,” collectively with CDIP, the “Target Companies”
and sometimes each individually referred to as a “Target Company”); Medical
Solutions Management Inc., a Nevada corporation with a mailing address of 237
Cedar Hill Street, Marlboro, Massachusetts 01752 (“MSMT”); and Continental Stock
Transfer & Trust Company, as escrow agent with a mailing address of 17 Battery
Place, 8th Floor, New York, New 10004 (the “Escrow Agent”).  MSMT and the Target
Companies are each sometimes referred to individually as a “Constituent Company”
and collectively as the “Constituent Companies.” Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Plan of Reorganization
(as defined below).

 

BACKGROUND

 

The Constituent Companies have executed that certain Asset Purchase Agreement
and Plan of Reorganization dated as of July [*], 2008 (the “Plan of
Reorganization”) pursuant to which MSMT will issue shares of its capital stock
to each Target Company in exchange for substantially all of the assets of each
Target Company.  Pursuant to Section 1.7 of the Plan of Reorganization, MSMT has
agreed to issue shares of MSMT Common Stock equal to eight percent (8%) of the
issued and outstanding shares of MSMT Common Stock (calculated immediately
following the Closing of the Plan of Reorganization and after giving effect to
the conversion or exercise of all outstanding shares of MSMT Preferred Stock and
all convertible debentures of MSMT which are convertible into shares of MSMT
Common Stock, but excluding any shares of MSMT Common Stock issuable upon the
exercise of warrants or options of MSMT) (collectively, the “Escrow Shares”) to
the Escrow Agent to be distributed to the preferred and common stockholders of
record of each Target Company existing on the Closing Date based upon the
respective performances of the Target Companies in achieving revenue and
earnings targets during the fiscal year ended December 31, 2008.

 

Contemporaneous with the execution of this Escrow Agreement, the Escrow Shares,
represented by share certificate [      ], along with a stock power in a form
sufficient to cause a transfer/distribution of the Escrow Shares if properly
presented to MSMT’s stock transfer agent, have been delivered to and deposited
with the Escrow Agent to be held and disbursed in accordance with the terms and
conditions set forth in this Escrow Agreement.  Each Target Company has, in
turn, delivered to the Escrow Agent a list of the preferred and common
stockholders of record of each Target Company as of the close of business on the
Closing Date (each, a “Shareholder List,” and collectively, the “Shareholder
Lists,” and the shareholders named on such Shareholder Lists being referred to
herein as the “Shareholders”).

 

The Escrow Agent has agreed to serve as escrow agent and to hold the Escrow
Shares in accordance with the terms and conditions hereinafter set forth.  Now,
therefore, in consideration of the foregoing and of the mutual covenants and
agreements hereinafter set forth, the parties, intending to be bound legally,
agree as follows:

 

--------------------------------------------------------------------------------


 

OPERATIVE PROVISIONS

 

1.                                      Establishment of Escrow.  Simultaneously
with the execution and delivery of this Escrow Agreement, MSMT shall deliver the
Escrow Shares and each Target Company shall deliver its Shareholder List to the
Escrow Agent, which Escrow Shares shall be held and disbursed by the Escrow
Agent as hereinafter set forth.  All dividends and other distributions, if any
(collectively, the “Earnings”) with respect to the Escrow Shares earned while
the Escrow Shares are in escrow pursuant to this Escrow Agreement shall also be
held in escrow pursuant to the terms of this Escrow Agreement and distributed
with the Escrow Shares as set forth herein.

 

2.                                      Receipt.  The Escrow Agent hereby
acknowledges receipt of and accepts the Escrow Shares and the Shareholder Lists
in escrow and agrees to hold and keep same in accordance with the terms and
conditions hereof.

 

3.                                      Earnings, Ownership for Tax Purposes. 
All Earnings on the Escrow Shares shall be allocated and distributed upon
distribution of the Escrow Shares as provided for under Section 4 hereof.  For
purposes of U.S. federal and other taxes based on income, the party to whom the
Escrow Shares are distributed will be treated as the owner of the Escrow Shares
and will report all Earnings, if any, that are earned on, or derived from, the
Escrow Shares as its income, in the taxable year or years in which such income
is distributed and properly includible and pay any taxes attributed thereto as
may be required by law.

 

4.                                      Distribution of the Escrow Shares.  The
Escrow Shares shall be distributed as follows:

 

a.                                   Preparation of Pro-forma Income Statement. 
Within ten (10) Business Days after MSMT’s receipt from its independent public
accountants (the “Auditor”) of the audited financial statements of MSMT and its
subsidiaries for the fiscal year ended December 31, 2008, the Chief Financial
Officer or other senior finance officer of MSMT (herein, the “CFO”) shall
prepare and deliver to the representatives of the stockholders of CDIP and
Andover designated on Schedule 4(a) (each, a “Representative” and collectively,
the “Representatives”), a pro-forma condensed income statement of MSMT for the
fiscal year ended December 31, 2008, which shall be prepared in accordance with
GAAP and reflect the consolidated operations of each of the MSMT Subsidiaries,
the CDIP Subsidiaries and the Andover Subsidiaries, as if the Reorganization had
occurred effective as of January 1, 2008 (the “Pro-forma Income Statement”). 
The Pro-forma Income Statement shall be presented in columnar form showing
(i) the condensed income statements of each Constituent Company for the fiscal
year ended December 31, 2008; (ii) any pro-forma adjustments; and (iii) the
pro-forma results.  The Pro-forma Income Statement shall not include actual or
allocated costs for the Constituent Companies relating to expenses directly
attributable to the Reorganization.

 

b.                                      Review of Pro-forma Income Statement. 
The Representatives shall have ten (10) Business Days from the date on which the
Pro-forma Income Statement is delivered to them by the CFO (the “Review Period”)
to review such statement.  If any Representative

 

2

--------------------------------------------------------------------------------


 

disagrees with any item or amount shown or reflected in the Pro-forma Income
Statement, the Representative may, on or prior to the last day of the Review
Period, deliver a notice to the CFO (and copies to the other Representatives)
setting forth, in reasonable detail, each disputed item or amount and the basis
for the Representative’s disagreement therewith, together with supporting
calculations (each, a “Dispute Notice”).  If no Dispute Notice is received by
the CFO on or prior to the last day of the Review Period, the Pro-forma Income
Statement shall be deemed accepted by the Representatives.  If, however, the CFO
and the Representatives shall not have resolved all of the issues set forth in
the Dispute Notice(s), if any, within ten (10) Business Days after the
conclusion of the Review Period, the parties will engage the Auditor to resolve
any such disputed matters in accordance with the terms of this Escrow
Agreement.  The Auditor shall act as an arbitrator to determine, based solely on
presentations by the CFO and each Representative, and not by independent review,
only those items still in dispute (including any dispute regarding the exclusion
of costs pursuant to the last sentence of Section 4(a) hereof), which items
shall be submitted to the Auditor.  The Auditor’s determination shall be made
within ten (10) Business Days after the submission of the items remaining in
dispute under the Dispute Notice(s), and shall set forth in a report the
Auditor’s determination with respect to each of the disputed items specified in
the Dispute Notice(s), and the revisions, if any, to be made to the Pro-forma
Income Statement, together with supporting calculations.  The conclusions of the
Auditor shall be conclusive and binding on all parties in the absence of
manifest error.  The Pro-forma Income Statement approved in accordance with this
Section 4(b) shall be referred to as the “Approved Pro-forma Income Statement.”

 

c.                                       Allocation of Escrow Shares and
Delivery of Final Distribution Instructions to Escrow Agent.  Based upon the
Approved Pro-forma Income Statement, the Escrow Shares will be distributed as
follows:

 

(i)                                     fifty percent (50%) of the Escrow Shares
shall be allocated to the shareholders of the Target Companies based on each
Target Company’s respective subsidiaries’ contributions to the consolidated
revenues as reflected in the Approved Pro-forma Income Statement; and

 

(ii)                                  fifty percent (50%) of the Escrow Shares
shall be allocated to the Target Companies based on each Target Company’s
respective subsidiaries’ contributions to the consolidated EBITDA as reflected
in and derived from the Approved Pro-forma Income Statement; provided, however,
in the event that only one Target Company’s respective subsidiaries’
contributions to EBITDA is greater than zero ($0.00), then the Shareholders of
such Target Company shall be allocated all Escrow Shares available for
allocation pursuant to this Section 4(c)(ii); and in the event that none of the
Target Companies’ respective subsidiaries’ contributions to EBITDA is greater
than zero ($0.00), then the Escrow Shares available for distribution shall be
allocated in accordance with Section 4(c)(i) hereof.  For purposes of this
Escrow Agreement, the term “EBITDA” shall mean and be calculated as follows: net
income, plus (A) depreciation, amortization, and all other non-cash charges that
were deducted in arriving at net income for such period; (B) provisions for
taxes based on income that were deducted in arriving at net income for such
period, (C) interest expense; (D) all public company costs such as audit fees,
SEC filing fees (including attorney and auditor reviews and printing expenses),

 

3

--------------------------------------------------------------------------------


 

directors and officers’ insurance and investor relations expenses; and
(E) actual or allocated costs for the Constituent Companies relating to expenses
directly attributable to the Reorganization.

 

Schedule 4(c) contains an example of the distributions contemplated by this
Section 4.

 

The Representatives and the CFO shall jointly execute and deliver final
distribution instructions (the “Final Distribution Instructions”) to the Escrow
Agent within five (5) Business Days after the finalization of the Approved
Pro-forma Income Statement.  The Final Distribution Instructions will include
(i) instructions signed by the two Representatives and the CFO stating the
number of Escrow Shares to be allocated to the Shareholders of each of the two
Target Companies, and (ii) with respect to each Target Company whose
Shareholders are to be allocated Escrow Shares, instructions signed by such
Target Company’s Representative, stating the number of Escrow Shares to be
distributed to each Shareholder appearing on such Target Company’s Shareholder
List and instructing the Escrow Agent to return to MSMT for retirement the
balance of the Escrow Shares remaining after such distribution.  No fraction of
an Escrow Share will be distributed to the Shareholders of the Target
Companies.  In lieu thereof, the Representatives of the Target Companies shall
round down any fractional shares otherwise distributable to such Shareholders to
the nearest whole number of Escrow Shares and instruct the Escrow Agent to
return to MSMT for retirement any Escrow Shares remaining after distribution to
its respective Shareholder List.

 

d.                                      Distribution of Escrow Shares.  Upon
receipt by the Escrow Agent of Final Distribution Instructions, the Escrow Agent
shall distribute the Escrow Shares in accordance with the Final Distribution
Instructions to the Shareholders of the Target Companies as set forth in the
Final Distribution Instructions.

 

5.                                       Rights and Limitations Upon Duty of
Escrow Agent:  The Escrow Agent:

 

a.                                        shall not be responsible in any manner
for the validity, correctness or sufficiency of any document or instrument
received by or made available to it, in its capacity as Escrow Agent hereunder;
nor for the status or failure of any investment into which subscription deposits
have been placed with the approval of the remaining parties.

 

b.                                       shall be entitled to act upon any
written certificate, statement, notice, demand, request, consent, agreement or
other instrument whatever, not only in reliance upon its due execution and the
validity and effectiveness of its provisions, but also as to the accuracy and
completeness of any information therein contained, which the Escrow Agent shall
in good faith believe to be genuine and to have been signed or presented by any
authorized person.

 

c.                                        shall be entitled to request and
receive from any party hereto such documents in addition to those provided for
herein as the Escrow Agent may deem necessary to resolve any questions of fact
involved in the administration of its duties hereunder.

 

d.                                       may, at the expense of the remaining
parties, consult independent counsel of its choice in respect to any question
relating to its duties or responsibilities under this Escrow

 

4

--------------------------------------------------------------------------------


 

Agreement, and shall not be liable for any action taken or omitted in good faith
on advice of such counsel.

 

e.                                        shall be under no obligation to
advance any monetary sum in connection with the maintenance or administration of
this Escrow Agreement, to institute or defend any action, suit or legal
proceeding in connection herewith, or to take any other action likely to involve
the Escrow Agent in expense, unless first indemnified by the remaining parties
to the Escrow Agent’s satisfaction.

 

f.                                          shall not be bound by any amendment
to this Escrow Agreement or by any other such amendment or agreement unless the
same shall have been executed by the Escrow Agent.

 

g.                                       shall have only such duties and
responsibilities as are expressly set forth in this Escrow Agreement, together
with a general fiduciary duty of reasonable diligence in the performance of its
obligations hereunder.

 

h.                                       may resign and be discharged from its
duties hereunder at any time by furnishing notice of such intended resignation
to the remaining parties, specifying a date when such resignation shall take
effect (which date shall be no fewer than fifteen (15) days after the date of
mailing or other delivery of such notice) and furnishing to the remaining
parties, on or prior to such date, a final accounting of all financial activity
within the escrow account from the date of the Escrow Agent’s appointment until
the date of such resignation (the “Accounting”).  Upon receipt of such notice,
the remaining parties shall appoint a successor escrow agent, such successor to
become Escrow Agent hereunder upon the resignation date specified in the subject
notice or, if later, upon the Escrow Agent’s presentation of the Accounting.  If
the remaining parties are unable to agree upon the identity of a successor
escrow agent within fifteen (15) days after the date of such notice, the Escrow
Agent shall be entitled to appoint its own successor and shall continue to act
in its fiduciary capacity until its successor accepts the escrow by notice to
the parties hereto and takes possession of the Escrow Shares.  If the Escrow
Agent is unable, despite the use of its best efforts, to obtain the services of
a successor, it may petition a court of competent jurisdiction for an
appointment effecting such an appointment or providing another remedy, and,
pending entry, may deposit the Escrow Shares then within its possession in the
registry of the court, together with the Accounting (prepared, in such event,
through the end of the business day immediately preceding such a deposit).  The
remaining parties may at any time agree to substitute a new escrow agent by
giving notice thereof to the Escrow Agent then acting.

 

i.                                           shall be indemnified and held
harmless by MSMT against any and all liabilities incurred by it hereunder
(including all costs, expenses and fees incurred in defending any legal action
or administrative proceeding or in resisting any claim), except for those
resulting from its own willful misconduct or gross negligence.

 

j.                                           may, if it becomes uncertain
concerning its rights and responsibilities with respect to the escrow or
receives instructions with respect to the Escrow Shares that it believes to be
in conflict with this Escrow Agreement or is advised that a dispute has arisen
with respect to

 

5

--------------------------------------------------------------------------------


 

the Escrow Shares, without liability refrain from taking any action other than
to use its best efforts to safeguard the Escrow Shares until it is directed
otherwise in a writing signed by the remaining parties or by an order of a court
of competent jurisdiction.  The Escrow Agent is not obligated to institute or
defend any legal proceedings, although it may, in its sole discretion and at the
remaining parties’ expense, institute or defend such proceedings (including
proceedings seeking a declaratory judgment), join interested parties and deposit
the Escrow Shares in the registry of the court.

 

6.                                      Voting of Escrow Shares.  Until the
termination of this Escrow Agreement, each Shareholder named on a Shareholder
List of any Target Company shall have the right to vote that number of Escrow
Shares set forth by such Shareholder’s name on the Shareholders Lists as the
record holder of such Escrow Shares.  Voting of the Escrow Shares shall be
allocated (a) among the Shareholders of the two Target Companies as though all
of the Escrow Shares were distributed upon the Closing Date with CDIP
shareholders receiving 56.25% of the Escrow Shares and Andover shareholders
receiving 43.75% of the Escrow Shares, and (b) among the Shareholders of any one
Target Company in accordance with the pro rata shareholdings of such Target
Company’s common stock (voting on an as-converted basis and after giving effect
to the conversion or exercise of all outstanding shares of preferred stock
reflected on the Shareholder Lists).

 

7.                                      Termination.  This Escrow Agreement
shall terminate upon the completion of the distribution of the Escrow Shares and
the Earnings, if any, in accordance with Section 4 of this Escrow Agreement, or
upon mutual written agreement of the parties hereto.

 

8.                                       Miscellaneous.

 

a.                                        Notices.  All notices or other
communications hereunder shall be in writing and shall be deemed given if
delivered in accordance with Section 7.3 of the Plan of Reorganization.  Any
notice to the Escrow Agent shall be addressed as follows:
                                                          .

 

b.                                       Rules of Construction.  The parties
hereto agree that they have been represented by counsel during the negotiation
and execution of this Escrow Agreement and, therefore, waive the application of
any law, regulation, holding or rule of construction providing that ambiguities
in an agreement or other document will be construed against the party drafting
such agreement or document.

 

c.                                        Counterparts.  This Escrow Agreement
may be executed in counterparts, all of which shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart.

 

d.                                       Entire Agreement.  This Escrow
Agreement, together with the Plan of Reorganization, and any documents delivered
by the parties in connection herewith constitutes

 

6

--------------------------------------------------------------------------------


 

the entire agreement and supersede all prior agreements and understandings, both
written and oral, among the parties hereto, or any of them, with respect to the
subject matter hereof.

 

e.                                        Governing Law; Jurisdiction and
Venue.  This Escrow Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to its rules of conflict
of laws.  Each Constituent Company hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the courts of the State of
Delaware and of the United States of America located in the State of Delaware
(the “Delaware Courts”) for any litigation arising out of or relating to this
Escrow Agreement and the transactions contemplated hereby (and agrees not to
commence any litigation relating thereto except in such courts), waives any
objection to the laying of venue of any such litigation in the Delaware Courts,
and agrees not to plead or claim in any Delaware Court that such litigation
brought therein has been brought in any inconvenient forum.  Each of the parties
hereto agrees, (a) to the extent such party is not otherwise subject to service
of process in the State of Delaware, to appoint and maintain an agent in the
State of Delaware as such party’s agent for acceptance of legal process, and
(b) that service of process may also be made on such party by prepaid certified
mail with a proof of mailing receipt validated by United States Postal Service
constituting evidence of valid service. Service made pursuant to (a) or
(b) above shall have the same legal force and effect as if served upon such
party personally with the State of Delaware.

 

[Signatures on following page]

 

7

--------------------------------------------------------------------------------


 

ANDOVER MEDICAL, INC.

 

CONTINENTAL STOCK TRANSFER &
TRUST COMPANY

By:

 

 

 

 

 

Edwin A. Reilly, Chief Executive Officer

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

CERTIFIED DIABETIC SERVICES, INC.

 

 

 

 

 

By:

 

 

 

 

Lowell M. Fisher, Jr., Chief Executive Officer

 

 

 

 

 

 

 

 

MEDICAL SOLUTIONS MANAGEMENT INC.

 

 

 

 

 

By:

 

 

 

 

Marshall Sterman,

 

 

 

Chairman of the Board of Directors

 

 

 

 

[SIGNATURE PAGE TO ESCROW AGREEMENT]

 

8

--------------------------------------------------------------------------------


 

Schedule 4(a)

 

Representatives

 

Andover Medical, Inc.

Edwin A. Reilly

 

 

Certified Diabetic Services, Inc.

Lowell M. Fisher, Jr.

 

9

--------------------------------------------------------------------------------


 

Schedule 4(c)

 

Agreement on Distribution of Escrow Shares

 

1.     Fifty percent (50%) of the Escrow Shares shall be allocated to the
shareholders of the Target Companies based on each Target Company’s respective
subsidiaries’ contributions to the consolidated revenues as reflected in the
Approved Pro-forma Income Statement; and

 

2.     Fifty percent (50%) of the Escrow Shares shall be allocated to the Target
Companies based on each Target Company’s respective subsidiaries’ contributions
to the consolidated EBITDA as reflected in and derived from the Approved
Pro-forma Income Statement.

 

3.     Example:

 

 

 

Revenues

 

% of Revenues

 

CDIP

 

$

14.0

 

45.6

%

MSMT

 

$

6.7

 

21.8

%

Andover

 

$

10.0

 

32.6

%

TOTAL

 

$

30.7

 

100

%

 

 

 

EBITDA

 

% of EBITDA

 

 

 

 

 

 

 

CDIP

 

$

1.4

 

64

%

MSMT

 

$

0.0

 

0.0

%

Andover

 

$

0.80

 

36

%

TOTAL

 

$

2.2

 

100

%

 

DISTRIBUTION OF ESCROW SHARES BASED ON ACTUAL PERFORMANCE

 

 

 

Revenues

 

% of Revenues

 

Escrow Shares
Allocable to Revenue

 

CDIP

 

$

14.0

 

58.3

%

2.33

%

Andover

 

$

10.0

 

41.7

%

1.67

%

TOTAL

 

$

24.0

 

100

%

4.00

%

 

 

 

EBITDA

 

% of EBITDA

 

Escrow Shares
Allocable to EBITDA

 

CDIP

 

$

1.40

 

64

%

2.55

%

Andover

 

$

0.80

 

36

%

1.45

%

TOTAL

 

$

2.2

 

100

%

4.00

%

 

TOTAL DISTRIBUTIONS

 

 

 

Revenues

 

EBITDA

 

TOTAL

 

CDIP

 

2.33

%

2.56

%

4.89

%

MSMT

 

0.00

%

0.00

%

0.00

%

Andover

 

1.67

%

1.44

%

3.11

%

TOTAL

 

4.00

%

4.00

%

8.00

%

 

10

--------------------------------------------------------------------------------